EXHIBIT 24 PROTECTIVE LIFE CORPORATION DIRECTOR POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned Director of Protective Life Corporation, a Delaware corporation (the “Company”), by his/her execution hereof or upon an identical counterpart hereof, does hereby constitute and appoint JohnD.Johns, Richard J. Bielen, DeborahJ.Long, or StevenG.Walker, and each or any of them, his/her true and lawful attorneys-in-fact and agents, for him/her and in his/her name, place and stead, to execute and sign the Annual Report on Form10-K for the year ended December31, 2007, to be filed by the Company with the Securities and Exchange Commission pursuant to the provisions of the Securities Exchange Act of 1934 and, further, to execute and sign any and all amendments to such Annual Report, and to file same, with all exhibits and schedules thereto and all other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as the undersigned might or could do in person, hereby ratifying and confirming all the acts of said attorneys-in-fact and agents or any of them which they may lawfully do in the premises or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney and caused it to be witnessed on this 14thday of February 2008. /s/ H. Corbin Day H. Corbin Day Director WITNESS: /s/ Nancy Kane Nancy Kane EXHIBIT 24 PROTECTIVE LIFE CORPORATION DIRECTOR POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned Director of Protective Life Corporation, a Delaware corporation (the “Company”), by his/her execution hereof or upon an identical counterpart hereof, does hereby constitute and appoint JohnD.Johns, Richard J. Bielen, DeborahJ.Long, or StevenG.Walker, and each or any of them, his/her true and lawful attorneys-in-fact and agents, for him/her and in his/her name, place and stead, to execute and sign the Annual Report on Form10-K for the year ended December31, 2007, to be filed by the Company with the Securities and Exchange Commission pursuant to the provisions of the Securities Exchange Act of 1934 and, further, to execute and sign any and all amendments to such Annual Report, and to file same, with all exhibits and schedules thereto and all other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as the undersigned might or could do in person, hereby ratifying and confirming all the acts of said attorneys-in-fact and agents or any of them which they may lawfully do in the premises or cause to be done by virtue hereof. IN WITNESS WHEREOF, the undersigned has executed this Power of Attorney and caused it to be witnessed on this 4thday of February 2008. /s/ James S. M.
